Title: To Thomas Jefferson from Thomas Magruder, 20 February 1823
From: Magruder, Thomas
To: Jefferson, Thomas


Dear Sir,
Oak Spring, near Valleboro Ky
20th Feb: 1823
May I be permitted, once more, to trouble you on the Subject of the university?I precieve with great pleasure, (indeed I was at Richmond at the time), that the Legislature has loan’d the sum required for the Completion of the buildings necessary to Carry that institution into Operation. My boys are almost idle now; and unless I can dispose of them almost immediately in my own State, advantageously, I must Send them to the north, very much against, my will—a note from you, informing me when the university will be ready to receive them, will be very thankfully received. Could you add any thing like the probable terms?My Brother Adam B. Magruder, Some where about 1804 or 5 wrote a book on the Subject of the purchase of Louisiana:—I recollect that it was dedicated to You. He Sent me a Copy, which I loan’d to a friend, and have never been able to regain it. Now that he is dead and Seeing that the view he took at that time, of the necessity of the united States owning the Island of Cuba one day or other, is little to be realised; I feel an irresistable inclination to read that book again—no doubt he Sent you a Copy. If I Carry my bags to the university this Summer, or in the fall, I must take Occasion to Call on you, for the Purpose, if no other, of looking over that book once more.I am, with the Sincerest wish for Your health & happiness Dr Sir, Yr mo: ob StThomas Magruder